Citation Nr: 1507122	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  07-15 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back (lumbar) disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran had active duty service from December 1978 to August 1980.  She also had a period of unverified service in the Army Reserve and Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board, in a January 2011 decision, remanded the issue of entitlement to service connection for a low back (lumbar) disorder for additional development.  The Board denied the claim in a November 2012 decision.  The Veteran timely appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which in June 2014 set aside the Board decision and remanded the matter for additional development consistent with the order.  

As will be discussed below, another remand is necessary to comply with the Court's June 2014 order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the onset of her back injury was in May 1987 at annual training when she was involved in an accident aboard an Army truck where an M-16 gun rack hit her in the back.  She avers that her current low back disorder is related to this back injury.  Service treatment records from May 1987 to September 1987 confirm that the accident occurred and continued to cause pain for several months.  Additionally, she provided lay statements from herself and several family members which assert that she has continued to experience pain and other symptoms ever since the 1987 injury.

Following the accident, her May 1993 enlistment examination for the Army National Guard shows that her spine and neurological tests were within normal limits and she had no complaints related to the back.  Annual Medical Certificates dated in November 1994, September 1995, April 1997, and February 1998 consistently show that the Veteran reported she was not currently suffering from any medical problems and that she was "fully fit" and "medically fit" to serve in the Army National Guard.  She reported she was in good health in a May 1998 Report of Medical History and there was no indication she was suffering from recurrent back pain.  

VA and private treatment records show that she had no post-service complaints related to her back until two work-related injuries to her back, in March 2002 and January 2003, caused her to seek private physical therapy.  The physical therapy notes, dated between August 2002 and July 2003 do not reference the 1987 in-service injury.

The record contains two medical opinions regarding the Veteran's back condition, one from a private chiropractor, Dr. R.S.J., and one from a June 2011 VA compensation examiner.  

A statement from Dr. R.S.J., first received by the RO in May 2007, asserts that he began treating the Veteran shortly after her May 1987 service-related accident.  He stated that the Veteran "reached a stable stage of healing" in September 1988 to the point that he released her from care, but he also indicated that certain activities and tearing of muscles and ligaments in years to come could cause spurring and increased degeneration.  Dr. R.S.J. opined that, "to a reasonable degree of chiropractic certainty it is my opinion that the above described injuries and symptoms were related to the [May 1987] fall."  Dr. R.S.J. does not state whether he has seen the Veteran since 1988 to assess her current condition, nor does he offer an opinion as to the relationship between the 1987 injury, the two work-related injuries, and the current back condition.  

The Veteran was provided a June 2011 VA spine examination.  The examiner indicated he had reviewed the private treatment records, but stated, "Notwithstanding the submitted lay evidence and records of the previous treating providers... the STRs clearly document a symptom-free period between enlistment exam [of May 1993] and periodic exam [of May 1998]."  The examiner did not address Dr. R.S.J.'s statement that, although the Veteran's back condition became stable in 1987, additional injuries or activities could result in further spurring or degeneration.  Rather, the June 2011 examiner makes the conclusory statement that, "there is additionally no evidence that her documented back injury in service has in any way aggravated her current lower back condition."  He does not provide an adequate rationale for his opinion.  

In light of the above, the Board finds that a remand is required to provide the Veteran with a new examination.  

Additionally, a May 2007 Authorization and Consent to Release Information (VA Form 21-4142), completed by the Veteran, states that she received treatment at Augusta Street Clinic from June 1987 to the present.  When contacted by VA to obtain treatment records, Augusta Street Clinic submitted a copy of the letter from Dr. R.S.J.  Pursuant to the January 2011 Board remand, the Veteran was asked to resubmit a VA Form 21-4142 for Augusta Street Clinic, as the May 2007 authorization had expired.  She did not comply with the request, and as a result, the RO could not assist her in obtaining additional medical records.  As this matter must be remanded, the Board is again asking that the Veteran comply with VA's efforts to assist her in obtaining the records.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release from the Veteran, take all appropriate steps the obtain and associate with the claims file all medical records that are not duplicates from Dr. R.S.J. and the Augusta Street Clinic from May 1987 to the present.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow her the opportunity to obtain and submit those records for VA review.

2.  After the above has been accomplished, schedule the Veteran for a VA examination with an appropriate examiner, but not the examiner who conducted the June 2011 examination, to evaluate her low back (lumbar) disability.  Send the Veteran's claims folder, which should include a copy of this REMAND, to the VA examiner.  

The VA examiner should review the Veteran's entire claims file, including but not limited to, all service treatment records, the physical therapy notes documenting her two work-related injuries, Dr. R.S.J.'s May 2007 letter and accompanying documentation as well as the Veteran's and her family's statements.  After reviewing the Veteran's entire claims file and examining the Veteran, the VA examiner should provide a thorough examination report of the Veteran's current diagnosis and severity of any current low back disorder. 

The VA examiner should then provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that any diagnoses corresponding to the Veteran's low back disability were caused by, a continuation of, or related to her military service in any way.  

In rendering this opinion, the examiner is specifically instructed to thoroughly discuss Dr. R.S.J.'s statement and comment on the statement that addition injuries could cause further spurring or increased degeneration. 

Reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.

3.  Then, readjudicate the issue on appeal.  If any determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




